Exhibit 10.2(j)

 

NetBank, Inc.
Mid-Term Incentive Plan

 

(Effective January 1, 2004)

 


ARTICLE 1.                                INTRODUCTION.


 

The purpose of the Plan is to promote the long-term operational and financial
success of NetBank and the creation of shareholder value by (a) encouraging
Participants to focus on critical operational and financial objectives,
(b) enhancing the attraction and retention of Participants and (c) creating
Participant incentives linked to the performance of NetBank as reflected in
Earnings Per Share, Business Segment Earnings Per Share, or both, as defined in
this Plan.

 


ARTICLE 2.                                DEFINITIONS.


 


2.1                                 “AWARD” SHALL MEAN THE GRANTING OF A TARGET
INCENTIVE TO AN EMPLOYEE OF NETBANK AND EVIDENCED BY A PROPERLY SIGNED AND
EXECUTED AGREEMENT.


 


2.2                                 “AGREEMENT” SHALL MEAN THE WRITTEN MID-TERM
INCENTIVE PLAN AWARD AGREEMENT ENTERED INTO BY A PARTICIPANT AND NETBANK FOR THE
AWARD OF A TARGET INCENTIVE, WHICH MAY VEST TO THE PARTICIPANT BASED ON
PERFORMANCE ASSESSED RELATIVE TO THE TARGET PERFORMANCE OVER THE PERFORMANCE
PERIOD.


 


2.3                                 “BENEFICIARY” SHALL MEAN THE PERSON
DESIGNATED BY A PARTICIPANT (ON A FORM SUPPLIED BY NETBANK) TO RECEIVE ANY
REMAINING PAYMENT UNDER THE PLAN IN THE EVENT OF THE PARTICIPANT’S DEATH.  IF
THE PARTICIPANT HAS NO SUCH DESIGNATED BENEFICIARY, THE TERM “BENEFICIARY” SHALL
MEAN THE EXECUTORS OR ADMINISTRATORS OF THE PARTICIPANT’S ESTATE OR ANY PERSON
WHO HAS ACQUIRED THE SHARES DIRECTLY FROM THE PARTICIPANT BY WAY OF BEQUEST OR
INHERITANCE.


 


2.4                                 “BUSINESS SEGMENT EARNINGS PER SHARE” SHALL
MEAN THE PORTION OF NETBANK EARNINGS PER SHARE ATTRIBUTABLE TO A BUSINESS
SEGMENT OF NETBANK, EXPRESSED AS A DOLLAR VALUE, AS DETERMINED BY THE COMMITTEE.
THE SUM OF BUSINESS SEGMENT EARNINGS PER SHARE FOR ALL BUSINESS SEGMENTS SHALL
EQUAL NETBANK EARNINGS PER SHARE.


 


2.5                                 “CAUSE” SHALL HAVE THE SAME MEANING AS GIVEN
TO THE TERM UNDER THE STOCK INCENTIVE PLAN.


 


2.6                                 “CHANGE IN CONTROL” SHALL HAVE THE SAME
MEANING AS GIVEN TO THE TERM UNDER THE STOCK INCENTIVE PLAN.

 

1

--------------------------------------------------------------------------------


 


2.7                                 “CHANGE IN CONTROL WINDOW PERIOD” SHALL MEAN
THE PERIOD OF TIME BEGINNING ON THE EFFECTIVE DATE OF A CHANGE IN CONTROL AND
ENDS 12 MONTHS AFTER THE EFFECTIVE DATE OF A CHANGE IN CONTROL.


 


2.8                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


2.9                                 “COMMITTEE” SHALL MEAN THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF NETBANK.


 


2.10                           “CONSTRUCTIVE TERMINATION” SHALL MEAN, WITH
RESPECT TO A PARTICIPANT, A MATERIAL REDUCTION IN ANNUAL BASE SALARY, A MATERIAL
DIMINUTION IN POWERS, RESPONSIBILITIES OR DUTIES, OR A REQUIREMENT TO RELOCATE,
EXCEPT FOR OFFICE RELOCATIONS THAT WOULD NOT INCREASE THE ONE-WAY COMMUTE
DISTANCE TO WORK BY MORE THAN 100 MILES.


 


2.11                           “DATE OF AWARD” SHALL MEAN THE EFFECTIVE DATE OF
THE AWARD OF SHARES TO A PARTICIPANT, AS DETERMINED BY THE COMMITTEE AND
REFLECTED IN AN AGREEMENT.


 


2.12                           “EMPLOYEE” SHALL MEAN AN INDIVIDUAL EMPLOYED
FULL-TIME BY AND COMPENSATED BY NETBANK.


 


2.13                           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


2.14                           “NETBANK EARNINGS PER SHARE” SHALL MEAN NET
INCOME (AS DEFINED UNDER US GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) EARNED BY
NETBANK OVER THE PERFORMANCE PERIOD DIVIDED BY THE AVERAGE NUMBER OF NETBANK
COMMON SHARES OUTSTANDING OVER THE PERFORMANCE PERIOD.


 


2.15                           “NETBANK” SHALL MEAN NETBANK, INC., A GEORGIA
CORPORATION, AND ANY SUCCESSOR ENTITY, INCLUDING, WHERE THE CONTEXT REQUIRES,
ANY SUBSIDIARY OR OTHER COMPANY IN A CHAIN OF CORPORATIONS CONNECTED THROUGH
STOCK OWNERSHIP WITH NETBANK, INC.  THE TERM “NETBANK” SHALL ALSO MEAN, WHERE
THE CONTEXT REQUIRES, ANY CORPORATION, LIMITED LIABILITY COMPANY OR LIMITED
LIABILITY PARTNERSHIP THAT BECOMES THE OWNER OF SUBSTANTIALLY ALL THE ASSETS OF
NETBANK.


 


2.16                           “PARTICIPANT” SHALL MEAN AN EMPLOYEE WHO HOLDS AN
AWARD FOR A SPECIFIED PERFORMANCE PERIOD.


 


2.17                           “PERFORMANCE PERIOD” SHALL MEAN THE PERIOD OF
TIME OVER WHICH NETBANK PERFORMANCE IS MEASURED RELATIVE TO TARGET PERFORMANCE
FOR PURPOSES OF CALCULATING A PAYOUT FROM THE PLAN AND BEGINNING ON THE
APPLICABLE DATE OF AWARD.


 


2.18                           “PLAN” SHALL MEAN THIS NETBANK, INC. MID-TERM
INCENTIVE PLAN, A PROGRAM ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 3.1 
OF THE STOCK INCENTIVE PLAN.


 


2.19                           “QUALIFYING TERMINATION” SHALL MEAN THE
OCCURRENCE OF EITHER OF THE FOLLOWING EVENTS:


 

(A)                                  NETBANK TERMINATES THE PARTICIPANT’S
EMPLOYMENT WITH NETBANK FOR ANY REASON EXCLUDING CAUSE; OR,

 

2

--------------------------------------------------------------------------------


 

(B)                                 THE PARTICIPANT SEPARATES FROM EMPLOYMENT
WITH NETBANK WITHIN 30 DAYS OF A CONSTRUCTIVE TERMINATION THAT OCCURS DURING A
CHANGE IN CONTROL WINDOW PERIOD.

 


2.20                           “SHARE” SHALL MEAN ONE COMMON SHARE OF NETBANK
CAPITAL STOCK.


 


2.21                           “STOCK INCENTIVE PLAN” SHALL MEAN THE
NETBANK, INC. 1996 STOCK INCENTIVE PLAN, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME.


 


2.22                           “TARGET INCENTIVE” SHALL MEAN A TARGET PAYMENT,
EXPRESSED AS A DOLLAR VALUE, OF AN AWARD TO A PARTICIPANT, PAYABLE IN SHARES.


 


2.23                           “TARGET PERFORMANCE” SHALL MEAN THE TARGETED
NETBANK EARNINGS PER SHARE AND/OR BUSINESS SEGMENT EARNINGS PER SHARE AS
ESTABLISHED BY THE COMMITTEE AT THE BEGINNING OF THE PERFORMANCE PERIOD AND SET
FORTH IN EACH AGREEMENT.


 


2.24                           “TOTAL DISABILITY” IS DEFINED IN SECTION 6.3(C).


 


2.25                           “VESTED OR VESTING” REFERS TO A PARTICIPANT’S
RIGHT TO RETAIN SHARES DELIVERED IN PAYMENT OF AN AWARD, AS CONTEMPLATED BY
ARTICLE 6 OF THE PLAN.


 


ARTICLE 3.                                ADMINISTRATION.


 

The Committee shall administer the Plan in accordance with the administrative
provisions of the Stock Incentive Plan.

 


ARTICLE 4.                                DESCRIPTION OF PLAN.


 


AT THE END OF A PERFORMANCE PERIOD, EACH PARTICIPANT WILL RECEIVE A NUMBER OF
SHARES HAVING A FAIR MARKET VALUE, AS DETERMINED AS OF THE LAST DAY OF THE
PERFORMANCE PERIOD, EQUAL TO A PERCENTAGE OF THE TARGET INCENTIVE, AS DETERMINED
UNDER ARTICLE 6.  A PARTICIPANT WILL BE ENTITLED TO RETAIN ANY SHARES RECEIVED
ONLY TO THE EXTENT HE OR SHE IS VESTED IS SUCH SHARES AND ONLY UPON MEETING ANY
OTHER CONDITIONS DESCRIBED IN ARTICLE 6.


 


ARTICLE 5.                                GRANT OF AWARDS.


 


5.1                                 ELIGIBILITY.  THE COMMITTEE SHALL APPROVE
THE EMPLOYEES WHO ARE TO RECEIVE AWARDS UNDER THE PLAN, THE TARGET INCENTIVE,
THE TARGET PERFORMANCE, THE PERFORMANCE PERIOD, AND ALL OTHER MATTERS RELATING
TO SUCH AWARDS.  ALL SUCH TERMS SHALL BE ESTABLISHED NO LATER THAN NINETY (90)
DAYS FOLLOWING THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD.


 


5.2                                 AGREEMENT. EACH AWARD SHALL BE EVIDENCED BY
AN AGREEMENT BETWEEN THE PARTICIPANT AND NETBANK.  THE AWARD SHALL BE SUBJECT TO
ALL APPLICABLE TERMS OF THE PLAN AND THE STOCK INCENTIVE PLAN AND MAY BE SUBJECT
TO ANY OTHER TERMS SET FORTH IN THE AGREEMENT THAT ARE CONSISTENT WITH THE PLAN
AND THE STOCK INCENTIVE PLAN.  AN AWARD IS IN ADDITION TO ANY OTHER COMPENSATION
PAID TO THE PARTICIPANT BY NETBANK.  IN NO EVENT WILL AN AWARD BE GRANTED IN
CONSIDERATION OF A REDUCTION IN THE PARTICIPANT’S SALARY OR OTHER COMPENSATION
FROM NETBANK.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 6.                                PERFORMANCE MODIFIER.


 


6.1                                 PERFORMANCE REQUIREMENTS. A PARTICIPANT’S
RIGHT TO RECEIVE PAYMENT OF SHARES UNDER AN AWARD SHALL BE DETERMINED ACCORDING
TO THE FOLLOWING SCHEDULE:

 

actual performance over the
Performance Period as a percentage of
Target Performance

 

value of payment as a percentage of the
Target Incentive

Less than 80%

 

0

%

80%

 

50

%

100%

 

100

%

120% or greater

 

150

%

 

If actual performance falls between any of the percentages of Target Performance
(i.e., either between 80% and 100% or 100% and 120%), the percentage of the
Target Incentive to be received by the Participant shall be determined by
applying a straight-line interpolation between the next lowest and next highest
points provided above.

 


6.2                                 ADDITIONAL REQUIREMENTS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS ARTICLE 6, A PARTICIPANT SHALL BE ENTITLED TO PAYMENT
OF SHARES UNDER AN AWARD ONLY IF HE OR SHE IS AN EMPLOYEE OF NETBANK ON THE LAST
DATE OF THE PERFORMANCE PERIOD.  ALTHOUGH THE PARTICIPANT MAY RECEIVE PAYMENT OF
SHARES UNDER AN AWARD AT THE END OF THE PERFORMANCE PERIOD, THE PARTICIPANT IS
NOT VESTED IN ANY SHARES PAID UNDER AN AWARD UNTIL MEETING ANY FURTHER
CONDITIONS SET FORTH IN THE AGREEMENT, INCLUDING SERVICE CONDITIONS.


 


6.3                                 EVENTS CAUSING EARLY SETTLEMENT.  A
PARTICIPANT’S AWARD SHALL BECOME PAYABLE PRIOR TO THE LAST DAY OF THE APPLICABLE
PERFORMANCE PERIOD BASED ON ACTUAL PERFORMANCE TO THE EVENT DATE RELATIVE TO
TARGET PERFORMANCE AND ONLY TO THE EXTENT SHOWN IN SECTION 6.5, UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(A)                                  RETIREMENT.  VOLUNTARY TERMINATION OF
EMPLOYMENT BY AN EMPLOYEE ON OR AFTER ATTAINING AGE 55 AND COMPLETING AT LEAST
TEN (10) YEARS OF SERVICE WITH NETBANK.

 

(B)                                 DEATH. THE PARTICIPANT DIES WHILE AN
EMPLOYEE.

 

(C)                                  TOTAL DISABILITY.  THE COMMITTEE
DETERMINES, BASED ON MEDICAL EVIDENCE, THAT THE PARTICIPANT HAS BEEN
SUBSTANTIALLY UNABLE TO PERFORM HIS OR HER DUTIES AS AN EMPLOYEE FOR A PERIOD OF
AT LEAST 12 CONSECUTIVE MONTHS AS THE RESULT OF THE EMPLOYEE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS.

 

(D)                                 TERMINATION WITHOUT CAUSE. NETBANK
TERMINATES THE PARTICIPANT’S SERVICE AS AN EMPLOYEE WITHOUT CAUSE.

 


6.4                                 EVENTS CAUSING EARLY SETTLEMENT ONLY IN
CONNECTION WITH A CHANGE IN CONTROL. A PARTICIPANT’S AWARD SHALL BECOME PAYABLE
PRIOR TO THE LAST DAY OF THE APPLICABLE PERFORMANCE PERIOD BASED ON ACTUAL
PERFORMANCE TO THE EVENT DATE RELATIVE TO TARGET PERFORMANCE AND ONLY TO THE
EXTENT SHOWN IN SECTION 6.5 IN THE EVENT OF A QUALIFYING TERMINATION THAT OCCURS
WITHIN THE CHANGE IN CONTROL WINDOW PERIOD.

 

4

--------------------------------------------------------------------------------


 


6.5                                 PRO RATA PAYMENT ONLY. THE PAYMENT OF ANY
AWARD THAT IS SETTLED PRIOR TO THE LAST DAY OF THE APPLICABLE PERFORMANCE PERIOD
PURSUANT TO AN EVENT DESCRIBED IN SECTION 6.3 OR 6.4 ABOVE WILL BE THE PAYMENT
OTHERWISE DETERMINED IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF SECTION 6.1
AND SECTION 6.3 OR 6.4, AS APPLICABLE, MULTIPLIED BY A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS FROM THE DATE OF AWARD TO THE DATE OF THE APPLICABLE
EVENT AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBERS OF DAYS IN THE
PERFORMANCE PERIOD.


 


ARTICLE 7.                                SHARES NONTRANSFERABLE.


 


UNVESTED AWARDS AND SHARES UNDER THIS PLAN SHALL NOT BE SUBJECT TO ANY CLAIM OF
A CREDITOR OF A PARTICIPANT AND SHALL BE FREE FROM ATTACHMENT, GARNISHMENT OR
ANY OTHER LEGAL OR EQUITABLE PROCESS AVAILABLE TO ANY CREDITOR OF A
PARTICIPANT.  NO PARTICIPANT SHALL HAVE THE RIGHT TO ASSIGN, ALIENATE,
ANTICIPATE, HYPOTHECATE, PLEDGE, ENCUMBER OR TRANSFER ANY UNVESTED AWARD OR
SHARES THAT THE PARTICIPANT RECEIVES OR MAY EXPECT TO RECEIVE UNDER THE PLAN. 
THIS PROVISION DOES NOT PRECLUDE THE PARTICIPANT FROM DESIGNATING A BENEFICIARY
TO RECEIVE ANY PAYMENT WITH RESPECT TO AWARDS OR VESTED SHARES THAT REMAIN
UNPAID AT THE TIME OF THE PARTICIPANT’S DEATH.  ANY SUCH DESIGNATION OF A
BENEFICIARY SHALL BE MADE ON THE FORM PRESCRIBED FOR THAT PURPOSE BY NETBANK.


 


ARTICLE 8.                                AMENDMENT OR TERMINATION.


 

The Committee may, at any time and for any reason, amend or terminate the Plan. 
No Awards shall be granted under the Plan after termination, but termination or
amendment shall not affect any Award made under the Plan prior to termination or
amendment.

 


ARTICLE 9.                                WITHHOLDING TAX.


 

In the event NetBank determines that it is required to withhold state or federal
income or employment taxes as a result of Awards granted or payments under the
Plan, then, as a condition to the Awards or payments, the Participant will make
arrangements satisfactory to NetBank to enable it to satisfy the withholding
requirements, including, but not limited to, the withholding by NetBank of a
portion of such Shares necessary to satisfy the minimum statutory required
withholding.

 


ARTICLE 10.                          LEGALITY OF ISSUANCE.


 

NetBank shall not be under any obligation to make payment for any Share unless
and until NetBank has determined that all applicable provisions of state and
federal income tax and securities laws have been satisfied, including any
provision requiring NetBank to register or qualify the sale of Shares under
state or federal securities laws or any other applicable law.

 


ARTICLE 11.                          NO EMPLOYMENT RIGHTS.


 

Nothing in this Plan shall be construed as giving a Participant the right to be
retained as an Employee or as impairing the rights of NetBank to terminate his
or her employment at any time and for any reason.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 12.                          APPLICABLE LAW.


 

The provisions of this Plan shall be governed by federal law, and, to the extent
not in conflict with federal law, the laws of the state of Georgia.  The Plan is
intended to constitute a bonus program, within the meaning of 29 CFR
§ 2510.3-2(c), such that it is exempt from coverage by the Employee Retirement
Income Security Act of 1974, as amended.

 


ARTICLE 13.                          EFFECTIVE DATE OF EXECUTION.


 

To record NetBank’s acceptance of the Committee’s adoption of the Plan, NetBank
has caused a duly authorized officer to sign the Plan on its behalf.

 

 

NetBank, Inc.

 

 

 

By

 

 

 

 

 

 

 

Title

Chief Human Resources Executive

 

 

 

 

6

--------------------------------------------------------------------------------

 